DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 12-20 are objected to because of the following informalities:  
Claim 12, line 4, after “sleeve”, “attached“ should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claims 12 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (“Anderson”; 2005/0131421; cited by Applicant) in view of Techiera et al. (“Techiera”; 2005/0131420).
Regarding claim 12, Anderson discloses a method (see Fig. 11 and paras. 0048-0049) for inserting a vertebral stabilization member percutaneously (using minimally invasive methods and devices that are introduced through a small opening), comprising:
inserting a bone anchor 52 into a vertebral body (Fig. 11);
attaching a sleeve 12 to the bone anchor 52;
coupling a rod member 70 to an insertion device 80, 82, wherein the rod member 70 is configured to extend from a proximal end coupled to the insertion device to a distal end along a rod axis (para. 0048), wherein the rod member has a pivot axis that extends generally perpendicular to the rod axis and the rod member is pivotable about the pivot axis (Fig. 11; showing rod pivoting relative to the insertion device 80, 82);
inserting the insertion device 80, 82 into the sleeve 12 (Fig. 11), wherein the insertion device is configured to be releasably coupled to the rod member (the insertion device 80, 82 is removed upon placement of the rod member 70 in the patient) and configured to insert the rod member 70 into position adjacent the bone anchor 52 (Fig. 12), wherein the insertion device 
pivoting the rod member 70 with the insertion device 80, 82 (paras. 0048-0049 and Figs. 11 and 12).
Anderson thus discloses the claimed method except for explicitly reciting a pair of indentations as the rotatable connection.
Techiera discloses a rod member 170 insertion device (e.g., 100, Fig. 12) and teaches that dimples can be used to attach the rod member to the insertion device (see para. 0064). Dimples and cooperating protrusions would provide a simple and effective attachment means to facilitate the surgical procedure.
It would have been obvious at the time of the invention to a person having ordinary skill in the art to configure the rod member of Techiera with dimples and the insertion device with cooperating protrusions, in view of Techiera, to provide a simple and effective rotatable attachment means to facilitate the surgical procedure. It would have been further obvious to position the dimples on the rod member to be coaxially aligned along the pivot axis (supra) to allow rotation in the desired direction (i.e., in the direction as seen in Figs. 11 and 12 of Anderson)


Regarding claim 17, the rod member 70 has a tapered nose at the distal end (see chamfer on the end of rod 70 in annotated figure below). 

    PNG
    media_image1.png
    533
    569
    media_image1.png
    Greyscale


Regarding claim 18, as dimples are shallow circular and concave, they would be semi-circular in cross-section. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-3, 5-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-16 of U.S. Patent No. 9,877,750. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the arrangement and phraseology of the limitations. The claims of both the issued patent and the present application are directed to the substantially same invention of a method for inserting a vertebral stabilization member percutaneously involving inserting a bone anchor into a vertebral body, attaching a sleeve to the bone anchor, coupling a rod member to an insertion device utilizing a pair of indentations in the rod, inserting the insertion device into the sleeve, and pivoting the rod member from a first orientation parallel to a longitudinal axis of the insertion device to an orientation perpendicular to the axis. The insertion device comprises a first member that is linearly translatable with respect to a second member. The rod member is engaged to the first member and rotatably engaged to the second member. The rod has a curvilinear shape. The indentations may comprise a semi-circular, rectangular, triangular or semi-spherical concave shape. The first member may comprise forked arm portions that may be resiliently expanded to allow protrusions thereof to snap into the indentations in the rod. The insertion device is operable to place the rod member through a small opening in the skin in a first orientation. Where minor differences exist, the patent claims include more elements and are more specific (e.g., the sleeve sidewall, the rod member linkingly engaged to the first member, the sleeve with a In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Claims 4 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 16 of U.S. Patent No. 9,877,750 in view of Steffee (4,719,905). 
Claims 1, 13 and 16 of Pat. No. 9,877,750 claim a rod member, but the claims do not set forth a generally tapered or conical shaped nose at the distal end of the rod member. 
Steffee teaches that rod members 30 (Fig. 4) may be provided with a generally tapered or rounded conical shaped nose 76 at the distal end to facilitate insertion and prevent the rod member from damaging nearby tissue or bone (see col. 4, lines 17-21).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided a generally tapered or rounded conical shaped nose at the distal end of the rod member, in view of Steffee, to facilitate insertion and prevent the rod member from damaging nearby tissue or bone.
The claims of the present application are generally mapped to the issued patent as follows:

App. 16/675,943
Pat. 9,877,750
1
1, 5, 6, 13, 16
2
1, 13
3
7
4
v. Steffee (4,719,905)

1, 13-15
6
10
7
10
8
10
9
8
10
9, 15
11
11, 12
12
1, 5, 6, 13, 16
13
1, 13
14
9, 15
15
8
16
7
17
v. Steffee (4,719,905)
18
10
19
10
20
10



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773